FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Requirement
Nonelected claims 16-19 have been cancelled.

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. § 119(e).  

Specification
The revised title is acceptable.
Claim Rejections - 35 USC § 103
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).  The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000).
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented." Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2004/0208082 A1) in view of Trench Rocha     et al. (US 2014/0345474 A1) and Wade et al. (US 5906432).
Huang et al. discloses a food mixing machine 10 comprising a mixer body 13 including a column 14 and a head 16 extending from the column; a rotatable output member 24  extending downward from the head for receiving a mixer tool; a bowl support 20 mounted for vertical movement along the column between a lowered position away from the head and a raised position toward the head (¶ [0020]); a drive assembly 26 linked to selectively drive the rotatable output; a user interface 80 located on the mixer body; a controller 22 associated with the user interface, wherein the controller is configured to communicate mixing machine condition information via the user interface (¶ [0024]).  Huang et al. suggests that display types other than an LED display could be used in the user interface (¶ [0023]), however, Huang et al. lacks the user interface includes a touch-screen and in that the mixing machine information communicated by the controller via the user interface are displayed via the touch-screen display.  
However, the use of a touch-screen within the field of food mixing machines is well known via the Trench Rocha et al. publication that teaches a food preparation machine that utilizes a touch-screen user interface (¶ [0005], [0006], [0008], [0010], [0026] and Figures 4-6).  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have substituted the user interface in Huang et al. with a touch-screen as taught by Trench Rocha et al. for the purposes of enabling a user to view 
Claims 2-3:  the touch-screen user interface of Trench Rocha et al. shows banner messages of option (i) - (Figure 6).  Claim 3 has been cancelled.
Claims 4 and 7:  Huang et al. discloses in ¶ [0038] that the machine controller provides multiple levels of feature access including at least an operator level and a service level (which can be supervisory) while ¶ [0039] further explains that a security access code may be required to access the data log files of the machine or retrieval of fault records ¶ [0040].  The security code may be introduced via a keypad of the user interface or via the touch screen of Trench Rocha  et al. as seen in Figure 5 - said touch screen is enabled to display fault occurrences of the machine per ¶ [0005] and [0010].
Claim 5:  the touch-screen user interface of Trench Rocha et al. shows a pop-up window message - Figure 6.
Claim 6:  ¶ [0024] of Huang et al. explains that the machine can display by means of visual indicators other than LEDs different conditions (bowl up condition, bowl in the operating place condition, bowl cage closed condition).  Therefore, the subject-matter of claim 6 differs from Huang et al. in that the user interface includes a touch-screen via which machine information communicated by the controller is displayed and 
the visual indicator is a verbal message and the conditions identified are the negative conditions (i.e., bowl not up, bowl not in the operating place condition, bowl cage not in the closed condition).   The negative conditions merely represent an obvious choice 
Huang et al. in view of Trench Rocha et al. does not disclose the subject matter added to claim 1 via amendment, namely display of the torque load.   Wade et al. discloses a mixer 10 analogous to the recited mixer (see Figure 1 and col. 2, lines 55-65) and teaches a torque sensor 70 connected to a controller 76 (Figure 7) that is configured to selectively display real-time torque load in graphical form during mixing operations of the mixer 10, wherein the display of real-time torque load in graphical form shows load percentage to full rated load - see the graphical forms that are displayed on display monitor 78 with the y-axis showing 0 to 100% in Figures 8-9 (col. 1, lines 19-31; col. 2, lines 8-20; col. 3, lines 27-49; and col. 4, line 44 - col. 5, line 4).
It would have been obvious to one skilled in the art before the effective filing date of the invention to have further provided Huang et al. in view of Trench Rocha et al. with display of the torque load as taught by wade et al. for the purposes of providing a display that provides an operator with objective information concerning the development of the dough being tested and with this information, the operator does not need to rely as much on strictly subjective criteria such as the look and feel of the dough.  Moreover, this enables a more objective testing of a new batch of ingredients such as a new batch of flour.  That is, the graphical information provided to the operator indicates whether the current batch of flour produces a stronger or weaker dough than the previous batch.  .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2004/0208082 A1) in view of Trench Rocha et al. (US 2014/0345474 A1) and Wade et al. as applied to claim 1 above and further in view of Stalec et al. (US 2006/0215487 A1).
Modified Huang et al. does not disclose the user interface housing details.  Stalec et al. discloses a mixing machine 20 wherein the user interface 59 (that may be a touch screen - (¶ [0011])) includes a housing assembly unit 28 that forms an internal compartment as seen in the sole Figure, wherein the internal compartment is sealed from a front or exposed side of the housing assembly unit via interface cover 57 that attaches to a front side of the housing 28 for protection of electrical connections 69 to the interface components during user interface cleaning, where the electrical connections 69 are within the internal compartment 28 (¶ [0011] and the Figure).  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the user interface of the Huang et al. in view of Trench Rocha et al. machine with sealed housing components as taught by Stalec for the purpose of preventing electrical malfunction of the machine ¶ [0014] - [0016].  

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 and any intervening claims.
Claims 8, 10, 11, 12, 13, and 20 stand allowed in view the remarks filed 20 DEC 2021.

Response to Amendment
Applicant's arguments with respect to the pending claims 1, 2, 4, 5, 6, 7, and 15 have been considered but are deemed to be moot in view of the new grounds of rejection necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
Per Rule 1.116(b)(3):  “An amendment touching the merits of the application or patent under reexamination may be admitted upon a showing of good and sufficient reasons why the amendment is necessary and was not earlier presented.”  Thus, an amendment after final lacking such showing will be denied entry.
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.  ANY RESPONSE FILED AFTER THE MAILING DATE OF THIS FINAL REJECTION WILL BE SUBJECT TO THE PROVISIONS OF MPEP 714.12 AND 714.13 - NO EXCEPTIONS.
The examiner of record follows the interview after-final policy set forth in MPEP 713.09:  
Normally, one interview after final rejection is permitted. However, prior to the interview, the intended purpose and content of the interview [agenda] should be presented briefly, preferably in writing.  Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration.  Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.  (emphasis added)
	The agenda will be made of record per PTO policy.





Moreover, any response after-final should be filed under the no-fee required AFCP 2.0 program, if meeting the program requirements, to ensure the likelihood of adequate consideration at this late stage of the prosecution.  SEE:  https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is 571-272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a   



/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        								





6 January 2022